Citation Nr: 1703661	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  09-50 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to September 25, 2013, and a rating in excess of 70 percent thereafter.  

2.  Entitlement to an effective date earlier than September 25, 2013 for the grant of a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from February 1966 to May 1968, including service in the Republic of Vietnam during the Vietnam War.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In September 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

These issues were previously remanded by the Board in January 2014 for further development.  They have been returned to the Board for further review.

In an April 2016 rating decision, the RO granted the Veteran a 70 percent schedular rating for PTSD and a TDIU, both effective September 25, 2013.  Because these do not represent complete grants of the benefits sought, the issues of entitlement to increased ratings for PTSD and an earlier effective date for the grant of TDIU remain on appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Review of the record reveals that there has not been complete and adequate compliance with the prior remand directives to allow for a decision to be entered.  The United States Court of Appeals for Veterans Claims (Court) has held that if the Board proceeds with final disposition of an appeal and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board therefore stresses the importance of carefully following the directives of this remand in order to allow for a final resolution of this issue.  

In its January 2014 remand, the Board requested an additional psychiatric examination, which the Veteran was afforded in May 2014.  The Board instructed the examiner to discuss the most recently received letters and their findings, which described symptoms of greater severity than the Veteran's Global Assessment of Functioning (GAF) scores of the same time would indicate.  The May 2014 VA examiner expressed confusion as to the letters the Board intended her to discuss and only addressed a March 2014 letter by one of the Veteran's friends the Veteran brought to the examination.  The May 2014 examiner did not directly address the June 2009 or September 2013 letters from the Veteran's treating psychiatrist or the February 2013 statement by the Veteran's wife.  For this reason, a remand is warranted to obtain an examination report that complies with the Board's instructions from the January 2014 remand.  

In addition, in a March 2014 VA treatment record, the Veteran's treating psychiatrist opined that the Veteran's "intelligence, his low-key demeanor and his somewhat sardonic way of speaking may make people think he is more functional than he is."  In a July 2014 VA treatment record, the Veteran reported that, during VA examinations, he tries to appear happy and this might cause him to appear more functional than he is.  The examiner on remand should discuss these statements in evaluating the severity of the Veteran's PTSD symptoms.

In addition, the March 2014 statement the Veteran brought to the May 2014 VA examination has not been associated with the claim file.  On remand, the Veteran is encouraged to provide the Board with a copy of that statement.

Because the Veteran's claim of entitlement an effective date earlier than September 25, 2013 for the grant of a TDIU is based on the functional impact of his PTSD, those issues are inextricably intertwined and the Board cannot fairly proceed in adjudicating the TDIU claim until the PTSD claim has been resolved.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain copies of all pertinent, outstanding records from the VA Medical Centers and their associated clinics where the Veteran receives treatment.  (The AOJ is advised that the Veteran lives in different states during different parts of the year.)  All attempts to obtain records should be documented in the claims folder.  If the Veteran's assistance in identifying locations is needed it should be requested accordingly.  If any pertinent private treatment has been rendered, the appellant's assistance in obtaining those records should be requested as needed.

2.  Contact the Veteran to offer him the opportunity to submit additional statements regarding the severity of his PTSD symptoms, including but not limited to the March 2014 statement he reportedly provided to the May 2014 VA examiner.

3.  After any additional records and statements are obtained and associated with the claims file, schedule the Veteran for a VA examination to determine the current nature and severity of his PTSD. The paper and electronic claims folders must be provided to and reviewed by the examiner as part of the examination. The examiner must specify in the report that the claims files have been reviewed. The examiner must provide a complete explanation for any opinion offered.

The examiner should provide a full multi-axial diagnosis related to the Veteran's PTSD. All signs and symptoms of psychiatric disability should be reported in detail. The examiner should describe the impact of the Veteran's psychiatric disability on his occupational and social functioning, and should discuss the impact it has on his activities of daily living, including the overall functional impact and specifically the impact on his employability.

The examiner is asked to specifically address the June 2009 and September 2013 letters from the Veteran's mental health treatment providers, the Veteran's wife's February 2013 letter, the opinion of the Veteran's mental health treatment providers from December 2009 on that he is unemployable, and March 2014 and July 2014 VA treatment records suggesting that the Veteran might appear better able to function than is actually the case.  

4.  The AOJ must ensure that the examiner's report complies with this remand and answers the questions presented in the request.  The AOJ must also ensure that the examiner documents consideration of the electronic claims file, including any records contained in Virtual VA and VBMS.  If the report is insufficient, the AOJ must return it to the examiner for necessary corrective action.

5.  After undertaking any other appropriate development, the AOJ shall readjudicate the issues on appeal.  If the AOJ does not fully grant any benefit sought, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case and afford him an opportunity to respond before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




